                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                        Civil Action No. 1:21-cv-47

MOUNTAIN VALLEY PIPELINE, LLC,

                 Plaintiff,

       v.

EASEMENTS TO CONSTRUCT,
OPERATE, AND MAINTAIN A                             NOTICES OF
NATURAL GAS PIPELINE OVER                         CONDEMNATION
TRACTS OF LAND IN ROCKINGHAM
COUNTY, GUILFORD COUNTY, AND
ALAMANCE COUNTY NORTH
CAROLINA, et al.,

                 Defendants.


       Pursuant to Rule 71.1(d)(1) of the Federal Rules of Civil Procedure, the

undersigned counsel for Plaintiff Mountain Valley Pipeline, LLC hereby

issues the Notices of Condemnation attached hereto as Exhibits 1-83.

       This the 15th day of January, 2021.

                                  PARKER POE ADAMS & BERNSTEIN LLP

                                  /s/ Charles E. Raynal IV
                                  Charles E. Raynal, IV
                                  NC State Bar No. 32310
                                  Michael J. Crook
                                  NC State Bar No. 44322
                                  301 Fayetteville Street, Suite 1400
                                  Raleigh, North Carolina 27601
                                  Tel.: (919) 828-0564 | Fax: (919) 834-4564
                                  charlesraynal@parkerpoe.com

PPAB 6051876v1


       Case 1:21-cv-00047-TDS-JLW Document 6 Filed 01/15/21 Page 1 of 3
                                 michaelcrook@parkerpoe.com

                                 Katie M. Iams
                                 NC State Bar No. 38368
                                 620 S. Tryon Street, Suite 800
                                 Charlotte, North Carolina 28202
                                 Tel.: (704) 372-9000 | Fax: (704) 334-4706
                                 katieiams@parkerpoe.com

                                 Counsel for Mountain Valley Pipeline, LLC




PPAB 6051876v1                        2


       Case 1:21-cv-00047-TDS-JLW Document 6 Filed 01/15/21 Page 2 of 3
                       CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a copy of the foregoing was
electronically filed with the Clerk of the Court by using the CM/ECF System
and each Notice of Condemnation will be served on the individual landowners
named therein in accordance with Rule 4.

       This the 15th day of January, 2021.


                                 /s/ Charles E. Raynal IV
                                 Charles E. Raynal, IV
                                 NC State Bar No. 32310
                                 Parker Poe Adams & Bernstein LLP
                                 301 Fayetteville Street, Suite 1400
                                 Raleigh, North Carolina 27601
                                 Tel.: (919) 828-0564 | Fax: (919) 834-4564
                                 charlesraynal@parkerpoe.com

                                 Counsel for Mountain Valley Pipeline, LLC




PPAB 6051876v1                        3


       Case 1:21-cv-00047-TDS-JLW Document 6 Filed 01/15/21 Page 3 of 3
